DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on itself.  The intent of applicant is most likely that “the flange” is the flange as claimed in either claim 1 or 2, however, the Office could only guess as to applicant intent or true dependency.  The metes and bounds of claim 3 would be different when treated as dependent from claim 1 as compared to claim 2.  Claim 3 is indefinite.
Claim 3 recites the limitation "said first slope" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 1 states “first sloped region.”
Claim 3 recites the limitation "said second slope" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 states “second sloped region.”

Claim 19 recites the limitation "said three inflection lines of said second sloped region" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim as claim 19, line 6 states “at least three inflection lines.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Waymire et al. (US D698302) (Waymire).
Waymire discloses a fuel tank flange, comprising: a flange body including a base region; a first raised region; a second raised region; a first sloped region extending between said base region and said first raised region wherein said first raised region is positioned vertically upwardly from said base region as measured along a vertical axis of said flange body; a second sloped region extending between said 
The marked-up Fig. 2 shows the elements and regions as claimed, line A bisects Fig. 2 and designates the demarcation of first and second regions, respectively.


    PNG
    media_image1.png
    643
    935
    media_image1.png
    Greyscale

Re claim 2, concave (cc) and convex (cv) regions are marked in marked.2 to show that both the first and second sloped regions have alternating concave and convex regions positioned in a plane perpendicular to the vertical axis of the flange.

	Re claims 5 and 7, contour lines are shown in Fig. 1-4.  The inflection point, convex section and concave section are best shown in the elevation views 5 and 6.  Re claims 6 and 8, the concave contour of the concave section and convex contour of the convex section are positioned in a plane parallel to and including the vertical axis.

    PNG
    media_image2.png
    384
    566
    media_image2.png
    Greyscale

Claim(s) 12, 14 and 17-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Scott et al. (US 2008/0014390) (Scott).
Scott discloses a fuel tank flange assembly (see Fig. 3a marked-up), comprising: a flange body including a base region, a first raised region extending upwardly from said base region, a second raised region extending upwardly from said base region, a gap region positioned between said first raised region and said second raised region, a first sloped region positioned between said base region and said 

    PNG
    media_image3.png
    800
    628
    media_image3.png
    Greyscale


Re claim 18, a flange assembly, comprising: a flange body including a base region that defines a top surface, a first raised region positioned upwardly from said top surface of said base region, a second raised 15region positioned upwardly from said top surface of said base region, a gap region positioned between said first and said second raised regions, a first sloped region extending between said base region and said first raised region in said gap region, and a second sloped region extending between said base region and said second raised region in said gap region; wherein said first sloped region in said gap region defines an upper sloped region that is concave (interior surface) with respect to said top surface of said base region and a lower sloped region that is convex (interior surface) with respect to said top surface of said base region; and wherein said second sloped region in said gap region defines an upper sloped region that is concave (interior surface) with respect to said top surface of said base region and a lower sloped region that is convex (interior surface) with respect to said top surface of said base region.
Re claims 17-19, each sloped region (that is, first and second) has a first inflection line associated with a transition from the raised surface to the upper curve, a second inflection line associated with a transition from the upper curve to the straight slope, a third inflection line associated with a transition from the straight slope to the lower curve, and a fourth inflection line associated with a transition from the lower curve to the base surface of the gap.
There is no art rejection for claims 3 and 9-11 because the metes and bounds of these claims is in question as claim 3 depends from itself.

Allowable Subject Matter
Claims 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733